712 S.E.2d 883 (2011)
STATE
v.
Mario Eduardo ORTIZ-ZAPE.
No. 329P11-1.
Supreme Court of North Carolina.
August 3, 2011.
Robert C. Montgomery, Senior Deputy Attorney General, for State of North Carolina.
Charlesena Elliott Walker, Assistant Appellate Defender, for Ortiz-Zape, Mario Eduardo.
Peter S. Gilchrist, III, District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 3rd of August 2011 by State of NC for Temporary Stay:
"Motion Allowed by order of the Court in conference, this the 3rd of August 2011."